TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 6, 2015



                                       NO. 03-15-00393-CV


                                     Mary Decker, Appellant

                                                  v.

                                 Clifford Homes, LLC, Appellee




APPEAL FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on June 23, 2015. Appellant has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.